Chbistiancy J.:
The plaintiff seeks to recover for the loss of his property, solely upon the ground of the defendant’s liability as inn-keeper; and his declaration will not warrant a recovery on the liability of an ordinary bailee. The facts of the case, so far as they are material to the question, are undisputed, and are substantially these: The defendant was the keeper of an inn or hotel, in East Saginaw, known as the Bancroft House. The plaintiff, though not a resident of the place, was at the time a guest at another inn, across the street, known as the Exchange Hotel, where he lodged and took his meals.
There was a firemen’s ball at the defendant’s hotel on the night in question, which the plaintiff attended. The arrangement for the ball between the fire company and the *55defendant was, that defendant was to furnish dancing room, supper and dressing rooms, and was to be paid by the company, one dollar for each supper ticket. The tickets for admission to the ball were sold by a committee of the fire company at different places (part of them being sold at the door of the baggage room of the hotel, where the plaintiff purchased his). The price of these tickets was two dollars each. The reception committee was appointed by the fire company. At the door of the dancing hall, the ball tickets were taken up, and supper tickets given in their stead, by a man employed by the company.
The plaintiff, on going to the ball, delivered his overcoat, fur collar and gloves, at the office of the hotel, to the son of the defendant, who was clerk, and also registered his name. During the night, he spent money for liquor and cigars at a saloon kept in connection with the hotel, the defendant being proprietor of both, and the articles being sold by his servants. The saloon was on the ground floor, had a front entrance from the street, and a door at the rear opening into the hall of the hotel, and separated from the office by a hall leading to the dining room and the guest’s washing room. Plaintiff remained at the party (ball) till it broke up, about five or six o’clock in the morning. Upon calling for his coat, collar and gloves, the defendant and his son looked for them, and they were not to be found.
Upon these facts, was the defendant liable as inn-keeper at common law? This is the only question in the case.
The common law liability of an inn-keeper, for the loss of the goods of his guest, is special and peculiar; depending (like that of common carriers) upon peculiar grounds of public policy, somewhat analogous to those which rendered the hundred liable for robberies: —Smith's Lead. Cas. (ed. 1852) 265 ; Story on Bail. §§ 464, 471 : and while ordinary bailees are held responsible only on proof of loss arising from some fault on their part, such as neg*56ligence or want of diligence, the inn-keeper is held liable without proof of any negligence or fault; and, except in special cases, can not discharge himself by showing that the loss occurred without his fault or that of those in his employ.
But to hold the defendant liable as inn-keeper, it must appear not only that the defendant kept an inn, and that the goods were lost there, but that he was acting in the capacity of inn-keeper on the occasion when the goods were received, and that the plaintiff was his guest; or, in other words, that the plaintiff visited the inn for purposes which the common law recognizes as the purposes for which inns are kept.
By the original writ, specially framed for enforcing the liability of inn - keepers, as well as by the cases generally, an inn would seem to be a house kept for the accommodation and entertainment of travellers and wayfaring men, and not for those residing in the same neighborhood, who may visit, or others who may remain at the house for some special purpose not connected with passage or travel. See Calye's case, 8 Coke, 63 and note to same, 1 Smith Lead. Cas.; also note to Coggs v. Bernard, ibid.
In Thompson v. Lacy, 3 B. & Ald. 283, is said “the true definition of an inn is a house where the traveller is furnished with every thing which he has occasion for whilst on his way.” In Bac. Abr. "Inns, B.”, an innkeeper is defined to be “a person who makes it his business to entertain travellers and passengers, and provide lodging and necessaries for them, their horses and attendants.” In Calye’s case, above cited, it is said “common inns are instituted for passengers and wayfaring men,, and therefore if a neighbor, who is no traveller, as a friend at the request of the inn-holder lodges there, and his goods be stolen, &o., he shall not have an action; for the writ is ad hospitandos homines, &c., transeúntes et in eisdem hospitantes, &c.”
*57So if a person come to an inn on a special contract to board there, the law treats him not as a guest, but as a boarder: — Bac. Abr. “Inns, C. 5,” Parkhurst v. Foster, 1 Salk. 388; and the goods of a permanent boarder are not protected as those of a guest: — Manning v. Wells, 9 Humph. 746; Kisten v. Hildebrand, 9 B. Monr. 72, 74. So if a person, who is a guest, have a room specially for the purpose of showing or selling his goods, he can not hold the inn-keeper to his liability strictly as such, in respect to these goods: — Burgess v. Clements, 4 M. & S. 306.
In view of these authorities, and others which might be cited, we do not think the facts of this case show that the relation of inn-keeper and guest existed between the defendant and the plaintiff; nor that the defendant received the goods in his capacity of inn-keeper, but merely as -an ordinary bailee. He could not, we think, have had a lien upon them for the plaintiff’s bill. The plaintiff was no more the guest of the inn than any person residing across the street, and attending the ball on the same occasion. If a guest at all, he was rather the guest of the fire company. The defendant, on this particular occasion, was no more acting in the character of inn-keeper, as to those attending the ball, than any other person furnishing the rooms and supper, at any other house, for such special occasion. The plaintiff did not resort to the hotel for any purpose which brings him within the common law definition of the guest of an inn.
The judgment of the Court below must be reversed, and the defendant is entitled to a judgment in this Court for his costs in both courts.
The other Justices concurred.